DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. No new matter is introduced. Claims 11-20 previously withdrawn. Claims 1-20 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20080083273 A1
Sroka et al. hereinafter Sroka
US 20090266175 A1
MONMONT et al. hereinafter MONMONT


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sroka in view of MONMONT.
With respect to claim 1, Sroka discloses a method (Abstract discloses methods for estimating a property or characteristic of a fluid downhole) comprising: 
measuring a temperature of a fluid flowing through a completion string downhole in a well via a first thermal detector (¶[0035] discloses sensor 260a-260n may measure the temperature of the fluid in the heating and sensing phases; Fig. 3 illustrate sensor 260); 
heating a resistive element of a thermal detector (heating element or heater 302a and a sensing element or sensor 302b) at a position along the completion string downhole in the well [0032] discloses controller 270 (FIG. 2) controls the energy supply to the heat element 302a to control the heating temperature of the heat element 302a), the thermal detector located downstream of the first thermal detector (Fig. 3 illustrates 250 downstream of 260. Sensor 250 has a heater 302a and sensing element 302b), wherein heat from the resistive element is transmitted to the fluid flowing by the position (¶[0032] also discloses The heat element heats the fluid 310 surrounding the element 302a); 
determining, via the thermal detector, multiple thermal properties of the fluid (¶[0010] discloses controller that estimates the property of the fluid using the temperature measurements taken by the device); and 
Sroka discloses estimating property of a fluid using temperature measurement obtained. However, Sroka is silent about disclosing velocity is one of the properties estimated by the controller, and using the determined flow velocity and the multiple thermal properties to determine phase fractions of the fluid.  
However, MONMONT, from the area of two phase fluid flow, discloses, disclosing velocity is one of the properties estimated by the controller (¶[0011] discloses determining velocity of the fluid at a plurality of measurement locations), and using the determined flow velocity and the multiple thermal properties to determine phase fractions of the fluid (¶[0010] discloses determining fluid phase fraction of the fluid by a data processing unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sroka with the teachings of MONMONT so that Sroka’s control unit able to calculate fraction of the fluid using the velocity and temperature data as disclosed in MONMONT’s invention in order to determine 
With respect to claim 2, Sroka and MONMONT disclose the method of claim 1 above. Sroka further discloses determining, via the thermal detector, the multiple thermal properties of the fluid includes determining a thermal conductivity and a thermal diffusivity of the fluid (¶[0014] discloses estimating characteristics of the downhole fluid using measurements of the thermal properties of the downhole fluid); and 
using the multiple thermal properties to determine phase fractions of the fluid includes using the thermal conductivity and the thermal diffusivity to determine phase fractions of the fluid (¶[0033] discloses controller 270 monitor the temperature change over time will depend on the heat capacity and heat flow characteristics (convection, conductance, medium transport) of the fluid 310, i.e., the thermal characteristics of the fluid 310).  
With respect to claim 3, Sroka and MONMONT disclose the method of claim 2 above. Sroka further discloses determining, via the thermal detector, the flow velocity of the fluid and the multiple thermal properties of the fluid includes determining the thermal diffusivity of the fluid, then determining the thermal conductivity of the fluid based on the determined thermal diffusivity, and then determining the flow velocity based on the determined thermal diffusivity and the determined thermal conductivity (¶[0033 and 0035] discloses controller 270 monitor the temperature change over time will depend on the heat capacity and heat flow characteristics (convection, conductance, medium transport) of the fluid 310, i.e., the thermal characteristics of the fluid 310).  
With respect to claim 4, Sroka and MONMONT disclose the method of claim 1 above. Sroka further discloses determining a constant temperature response of the thermal detector [0010] discloses a controller that estimates the property of the fluid using the temperature measurements taken by the device).  
With respect to claim 5, Sroka and MONMONT disclose the method of claim 4 above. Sroka further discloses establishing a function of the flow velocity of the fluid through the completion string based on the determined constant temperature response of the thermal detector (FIG. 5 shows a graph depicting various temperature profiles corresponding to the sensors).  
With respect to claim 6, Sroka and MONMONT disclose the method of claim 4 above. Sroka further discloses determining the multiple thermal properties of the fluid includes applying impulses to the resistive element of the thermal detector to determine the multiple thermal properties of the fluid (¶[0034] discloses the controller 270 compares the temperature profile or thermal characteristics of the measurements).  
With respect to claim 7, Sroka and MONMONT disclose the method of claim 1 above. MONMONT disclose using the determined flow velocity and the multiple thermal properties to determine the phase fractions of the fluid includes using the determined flow velocity and the multiple thermal properties to determine individual phase fractions for oil, water, and gas in the fluid  (¶[0010] discloses determining fluid phase fraction of the fluid by a data processing unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sroka with the teachings of MONMONT so that Sroka’s control unit able to calculate fraction of the fluid using the velocity and temperature data as disclosed in MONMONT’s invention in order to determine fluid 
With respect to claim 8, Sroka and MONMONT disclose the method of claim 1 above. Sroka further discloses controlling at least one inflow control valve of the completion string based on the determined phase fractions of the fluid (Fig. 2 illustrates control valve 230).  
With respect to claim 9, Sroka and MONMONT disclose the method of claim 1 above. Sroka further discloses heating resistive elements of additional thermal detectors at other positions along the completion string downhole in the well by applying power to the resistive elements, wherein heat from the resistive elements is transmitted to the fluid flowing by the other positions (¶[0033] discloses the heating phase, the element 302a acts as a heat source, raising the temperature of the fluid 310 by dissipating heat to the fluid 310. In a subsequent phase (the sensing phase), the sensor 302b measures the temperature at or substantially at the same position as that of the heat source 302a). 
MONMONT disclose determining, via the additional thermal detectors, flow velocities of the fluid through the completion string and multiple thermal properties of the fluid at the other positions (¶[0011] discloses determining velocity of the fluid at a plurality of measurement locations); and 
using the determined flow velocities and the multiple thermal properties of the fluid at the other positions to determine phase fractions of the fluid at the other positions (¶[0010] discloses determining fluid phase fraction of the fluid by a data processing unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sroka with the teachings of MONMONT so that Sroka’s control unit able to calculate fraction of the fluid using the 
With respect to claim 10, Sroka and MONMONT disclose the method of claim 9 above. Sroka further discloses controlling inflow control valves of the completion string based on the determined phase fractions of the fluid to regulate production rates in different zones of the well (¶[0031] discloses valve 230 controlling pressure differential between formation 60 and chamber 280).
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. Applicant argues that “Claim 1 has been amended herein to recite, among other features, "measuring a temperature of a fluid flowing through a completion string downhole in a well via a first thermal detector; heating a resistive element of a thermal detector at a position along the completion string downhole in the well by applying power to the resistive element, the thermal detector located downstream of the first thermal detector, wherein heat from the resistive element is transmitted to the fluid flowing by the position." The Office Action has not shown that the cited references teach at least these features”.
The examiner respectfully disagrees. The primary reference, Sroka et al., at least in Fig. 2 illustrates sensor 250 (thermal detector) positioned downstream of sensor 260 (first thermal detector). Both sensors 250 and 260 are temperature sensors and measure thermal characteristics of fluid 310(¶0033). The controller 270 operates the sensors 250 and 260 to take the measurements and to provide an estimate of one or more characteristics or parameters of the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861